Judgment, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered May 4, 2005, which denied the petition and dismissed the proceeding brought to annul respondent’s determination, dated January 10, 2005, affirming respondent’s determination and order after investigation, finding no probable cause to pursue petitioner’s complaints alleging racial discrimination by his employer, unanimously affirmed, without costs.
The challenged no-probable-cause determination was rationally based and accordingly not subject to judicial disturbance (see Matter of McFarland v New York State Div. of Human Rights, 241 AD2d 108, 111-112 [1998]). There was no showing that the complained-of conduct was racially motivated.
We have reviewed petitioner’s remaining arguments and find them unavailing. Concur—Buckley, P.J., Saxe, Nardelli, Gonzalez and Catterson, JJ.